 Case 3:20-cv-00809-SPM Document 11 Filed 10/09/20 Page 1 of 1 Page ID #23
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS BYRD,
 #S09454,

                       Plaintiff,
                                                    Case No. 20-cv-00809-SPM
 v.

 WARDEN THOMPSON, et al.,

                       Defendants.

                                    ORDER OF DISMISSAL
MCGLYNN, District Judge:

        On September 4, 2020, Byrd’s motion for leave to proceed in form pauperis (“IFP”) was

denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the requirements of the

imminent danger exception. (Doc. 7). The Court also denied the request for a preliminary

injunction because Byrd has not properly commenced this civil action by filing a complaint with

the Court pursuant to Federal Rule of Civil Procedure 3. Byrd was ordered to pay the filing fee of

$400.00 and submit a properly signed complaint on or before October 2, 2020, and was warned

that failure to comply would result in dismissal of the action. (Id.).

        To date, Byrd has failed to pay the filing fee and file a signed complaint. Therefore, this

action is DISMISSED without prejudice for failure to comply with an order of this Court. See

FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga,

34 F.3d 466 (7th Cir. 1994). The Clerk of Court is DIRECTED to enter judgment and close this

case.

        IT IS SO ORDERED.

        DATED: October 9, 2020


                                                       ____s/Stephen P. McGlynn________
                                                       STEPHEN P. MCGLYNN
                                                       United States District Judge
